DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, 9-13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication No. 2019/0163171 (Nagata).


Claim 1:
The cited prior art describes a data collection system, comprising circuitry configured to: (Nagata: “The disclosure relates to a technique for publishing variables managed in an industrial control device to an external machine.” Paragraph 0002; “In order to publish the variables to the external machine, the controller needs to extract data necessary for accessing the variables (e.g., the variables, instances, etc.) in a memory. Since a portion of the storage area of the memory is used by the control program of the driving machine, the free capacity of the memory is limited. Therefore, when there are a large number of public variables, the controller may not be able to publish all the public variables.” Paragraph 0006)
set a sharable public variable from among a plurality of variables of an industrial machine controlled by a control device; (Nagata: “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)
collect data on the industrial machine based on the public variable; and (Nagata: see the variables 111 in memory 106 as illustrated in figure 1; “Based on receipt of an order to execute the control program 112, the program execution section 103 extracts in the memory 106 various data required for executing the control program 112, and controls the driving machine 200 in accordance with the control program 112. In this way, the memory 106 functions as a working memory and temporarily stores therein the various data required for executing the control program 112.” Paragraph 0042; “Regarding variables (hereinafter also referred to as “public variables”) permitted to be published to the external machine 300 among the variables 111, as long as the free capacity of the memory 106 does not fall below a predetermined threshold, the address managing section 156 adds a logical address of each of the public variables to the address information 113 in accordance with the order of the publishing priority levels determined by the determining section 154” paragraph 0045)
record the data in a first storage. (Nagata: see the variables 111 in memory 106 as illustrated in figure 1; “Based on receipt of an order to execute the control program 112, the program execution section 103 extracts in the memory 106 various data required for executing the control program 112, and controls the driving machine 200 in accordance with the control program 112. In this way, the memory 106 functions as a working memory and temporarily stores therein the various data required for executing the control program 112.” Paragraph 0042)

Claim 2:
The cited prior art describes the data collection system according to claim 1, wherein the circuitry is configured to: 
perform a collection setting relating to the data based on the public variable, and (Nagata: see the data type as illustrated in figures 2, 3; “The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350.” Paragraph 0055; “Each of the nodes defines an attribute of a corresponding variable (e.g. address, variable value, type of variable etc.). Each of the nodes is associated with another node and has a hierarchical relationship. The OPC-UA client 350 can look for a target node by tracing the logical addresses of the respective nodes defined in the address information 113, and acquires the type of the variable or the value of the variable defined in the node by referring to the attribute of the target node found by the OPC-UA client 350.” Paragraph 0060; “In the example of FIG. 3, the values of the variables and the types of the variables are defined as attributes of the variables in the nodes N1 to N3. By referring to the node N1, the OPC-UA client 350 can specify the type and the value of the variable “Var1” associated with the node N1. In addition, by referring to the node N2, the OPC-UA client 350 can specify the type and the value of the variable “Var2” associated with the node N2. In addition, by referring to the node N3, the OPC-UA client 350 can specify the type and the value of the variable “Var3” associated with the node N3.” Paragraph 0062)
collect the data based on the public variable and the collection setting. (Nagata: see the data type as illustrated in figures 2, 3; “The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350.” Paragraph 0055; “Each of the nodes defines an attribute of a corresponding variable (e.g. address, variable value, type of variable etc.). Each of the nodes is associated with another node and has a hierarchical relationship. The OPC-UA client 350 can look for a target node by tracing the logical addresses of the respective nodes defined in the address information 113, and acquires the type of the variable or the value of the variable defined in the node by referring to the attribute of the target node found by the OPC-UA client 350.” Paragraph 0060; “In the example of FIG. 3, the values of the variables and the types of the variables are defined as attributes of the variables in the nodes N1 to N3. By referring to the node N1, the OPC-UA client 350 can specify the type and the value of the variable “Var1” associated with the node N1. In addition, by referring to the node N2, the OPC-UA client 350 can specify the type and the value of the variable “Var2” associated with the node N2. In addition, by referring to the node N3, the OPC-UA client 350 can specify the type and the value of the variable “Var3” associated with the node N3.” Paragraph 0062)

Claim 3:
The cited prior art describes the data collection system according to claim 2, 
wherein the collection setting indicates a type of the public variable to be collected, and  (Nagata: see the data type as illustrated in figures 2, 3; “The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350.” Paragraph 0055; “Each of the nodes defines an attribute of a corresponding variable (e.g. address, variable value, type of variable etc.). Each of the nodes is associated with another node and has a hierarchical relationship. The OPC-UA client 350 can look for a target node by tracing the logical addresses of the respective nodes defined in the address information 113, and acquires the type of the variable or the value of the variable defined in the node by referring to the attribute of the target node found by the OPC-UA client 350.” Paragraph 0060; “In the example of FIG. 3, the values of the variables and the types of the variables are defined as attributes of the variables in the nodes N1 to N3. By referring to the node N1, the OPC-UA client 350 can specify the type and the value of the variable “Var1” associated with the node N1. In addition, by referring to the node N2, the OPC-UA client 350 can specify the type and the value of the variable “Var2” associated with the node N2. In addition, by referring to the node N3, the OPC-UA client 350 can specify the type and the value of the variable “Var3” associated with the node N3.” Paragraph 0062) 
wherein the circuitry is configured to collect the data based on the type indicated by the collection setting. (Nagata: see the data type as illustrated in figures 2, 3; “The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350.” Paragraph 0055; “Each of the nodes defines an attribute of a corresponding variable (e.g. address, variable value, type of variable etc.). Each of the nodes is associated with another node and has a hierarchical relationship. The OPC-UA client 350 can look for a target node by tracing the logical addresses of the respective nodes defined in the address information 113, and acquires the type of the variable or the value of the variable defined in the node by referring to the attribute of the target node found by the OPC-UA client 350.” Paragraph 0060; “In the example of FIG. 3, the values of the variables and the types of the variables are defined as attributes of the variables in the nodes N1 to N3. By referring to the node N1, the OPC-UA client 350 can specify the type and the value of the variable “Var1” associated with the node N1. In addition, by referring to the node N2, the OPC-UA client 350 can specify the type and the value of the variable “Var2” associated with the node N2. In addition, by referring to the node N3, the OPC-UA client 350 can specify the type and the value of the variable “Var3” associated with the node N3.” Paragraph 0062)

Claim 5:
The cited prior art describes the data collection system according to claim 1, 
wherein the collection setting indicates a start condition of data collection, and (Nagata: “The determining section determines publishing priority levels of the variables comprised in the control program to the external machine in accordance with a predetermined rule.” Paragraph 0007; “determining publishing priority levels of variables comprised in the control program to the external machine in accordance with a predetermined rule” paragraph 0013; “According to the disclosure, the designer can set the publishing priority levels according to the naming rule of the variables, so it is possible to save time for setting the priority level for each of the variables.” Paragraph 0026; “In another aspect, in the setting screen 401, a pull-down menu is displayed side by side with each of the variables, and the designer sets the publishing priority level by selecting one selection item from selection items included in each of the pull-down menus. As an example, the selection items include a high priority item, an intermediate priority item, and a low priority item. The variable set with the high priority item is published more preferentially than other variables. The variable set with the intermediate priority item is preferentially published after the variable set with the high priority item. The variable set with the low priority item is preferentially published after the variable set with the intermediate priority item.” Paragraph 0090)
wherein the circuitry is configured to start collection of the data based on the start condition indicated by the collection setting. (Nagata: “With respect to one or more public variables that are permitted to be published to the external machine among the variables included in the control program, the address managing section adds a logical address of each of the one or more public variables to the address information in order of the publishing priority levels as long as the free capacity does not fall below a predetermined threshold.” Paragraph 0007; “The controller 100 sorts the variables 111 included in the control program 112 in order of the priority levels that are set. As a result, the OPC-UA server 150 can preferentially publish a variable with a high publishing priority level set by the designer over other variables.” Paragraph 0091)

Claim 9:
The cited prior art describes the data collection system according to claim 1, 
wherein each of the control device and the industrial machine is connected to a network enabling synchronous communication, and (Nagata: “The fieldbus controller 124 is an interface for the controller 100 to exchange data with various devices connected to the controller 100 through a fieldbus. As an example of such devices, the servo driver 200B is connected to the controller 100. In addition, the robot controller 200A (see FIG. 1) or the visual sensor 200C (see FIG. 1) or the like may also be connected to the controller 100.” Paragraph 0115; “The internal bus controller 122 and the fieldbus controller 124 are capable of giving an arbitrary command to a connected device, and capable of acquiring arbitrary data (including measured values) managed by the device. In addition, the internal bus controller 122 and/or the fieldbus controller 124 also functions as an interface for exchanging data with the servo driver 200B.” paragraph 0116)
wherein the circuitry is configured to transmit the data based on a network different from the network. (Nagata: “The external communication interface 101 controls data exchange through various wired/wireless networks.” Paragraph 0117; “The external communication interface 101 communicates with the OPC-UA clients 350A and 350B being the external machine 300.” Paragraph 0106; “The OPC-UA communication stack 151 temporarily holds data sent to the OPC-UA clients 350 and data received from the OPC-UA clients 350. The main program 153 is software for realizing the server function by the OPC-UA server 150.” Paragraph 0109)

Claim 10:
The cited prior art describes the data collection system according to claim 1, wherein the circuitry is configured to: 
acquire a value of the public variable from the industrial machine based on register information on a relationship between the public variable and a register of the industrial machine, and (Nagata: “In the address information 113, the logical addresses of the variables 111 included in the control program 112 are defined. The logical addresses refer to logical positions on the memory 106 and represent relative positions with respect to predetermined information (e.g., “ROOT” in FIG. 2) on the memory 106 as reference. More specifically, the address information 113 is composed of a plurality of nodes. Each of the nodes defines an attribute of a corresponding variable (e.g. address, variable value, type of variable etc.). Each of the nodes is associated with another node and has a hierarchical relationship. The OPC-UA client 350 can look for a target node by tracing the logical addresses of the respective nodes defined in the address information 113, and acquires the type of the variable or the value of the variable defined in the node by referring to the attribute of the target node found by the OPC-UA client 350.” Pargraph 0060)
collect the data based on the value of the public variable. (Nagata: see the variables 111 in memory 106 as illustrated in figure 1; “Based on receipt of an order to execute the control program 112, the program execution section 103 extracts in the memory 106 various data required for executing the control program 112, and controls the driving machine 200 in accordance with the control program 112. In this way, the memory 106 functions as a working memory and temporarily stores therein the various data required for executing the control program 112.” Paragraph 0042; “Regarding variables (hereinafter also referred to as “public variables”) permitted to be published to the external machine 300 among the variables 111, as long as the free capacity of the memory 106 does not fall below a predetermined threshold, the address managing section 156 adds a logical address of each of the public variables to the address information 113 in accordance with the order of the publishing priority levels determined by the determining section 154” paragraph 0045)

Claim 11: 
The cited prior art describes the data collection system according to claim 1, wherein the circuitry is configured to: 
set the public variable specified by a user of at least one of the control device and the industrial machine, (Nagata: “A designer of the control program 112 can perform setting of the public variables with respect to the OPC-UA clients 350 on a support device 400. The support device 400 is, for example, a PC, a tablet terminal, or other information processing devices having the display function. A development tool of the control program 112 may be installed on the support device 400.” Paragraph 0054; “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)
transmit the collected data to a user different from the user, and (Nagata: “In the example of FIG. 2, the OPC-UA clients 350 can access a variable “Var1” with a publication attribute set to “public only,” a variable “Var2” with a publication attribute set to “input,” and a variable “Var3” with a publication attribute set to “output”. Meanwhile, the OPC-UA clients 350 cannot access a variable “Var4” with a publication attribute set to “nonpublic”.” Paragraph 0056; “By sending the access request to the OPC-UA server 150, the OPC-UA client 350 refers to address information 113 defining logical addresses of variables 111 included in a control program of the driving machine 200 and acquires the variables 111 managed in the controller 100 from the OPC-UA server 150. Details about the address information 113 will be described afterwards. Based on the acquired variables 111, the OPC-UA client 350 graphically displays a state of the controller 100 or the driving machine 200.” Paragraph 0040)
record in the first storage the data transmitted to the different user. (Nagata: see the variables 111 in memory 106 as illustrated in figure 1; “Based on receipt of an order to execute the control program 112, the program execution section 103 extracts in the memory 106 various data required for executing the control program 112, and controls the driving machine 200 in accordance with the control program 112. In this way, the memory 106 functions as a working memory and temporarily stores therein the various data required for executing the control program 112.” Paragraph 0042)

Claim 12:
The cited prior art describes a data collection method, comprising: (Nagata: “The disclosure relates to a technique for publishing variables managed in an industrial control device to an external machine.” Paragraph 0002; “In order to publish the variables to the external machine, the controller needs to extract data necessary for accessing the variables (e.g., the variables, instances, etc.) in a memory. Since a portion of the storage area of the memory is used by the control program of the driving machine, the free capacity of the memory is limited. Therefore, when there are a large number of public variables, the controller may not be able to publish all the public variables.” Paragraph 0006)
setting a sharable public variable from among a plurality of variables of an industrial machine controlled by a control device; (Nagata: “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)
collecting data on the industrial machine based on the public variable; and (Nagata: see the variables 111 in memory 106 as illustrated in figure 1; “Based on receipt of an order to execute the control program 112, the program execution section 103 extracts in the memory 106 various data required for executing the control program 112, and controls the driving machine 200 in accordance with the control program 112. In this way, the memory 106 functions as a working memory and temporarily stores therein the various data required for executing the control program 112.” Paragraph 0042; “Regarding variables (hereinafter also referred to as “public variables”) permitted to be published to the external machine 300 among the variables 111, as long as the free capacity of the memory 106 does not fall below a predetermined threshold, the address managing section 156 adds a logical address of each of the public variables to the address information 113 in accordance with the order of the publishing priority levels determined by the determining section 154” paragraph 0045)
recording the data in a storage. (Nagata: see the variables 111 in memory 106 as illustrated in figure 1; “Based on receipt of an order to execute the control program 112, the program execution section 103 extracts in the memory 106 various data required for executing the control program 112, and controls the driving machine 200 in accordance with the control program 112. In this way, the memory 106 functions as a working memory and temporarily stores therein the various data required for executing the control program 112.” Paragraph 0042)

Claim 13:
The cited prior art describes a non-transitory computer readable information storage medium storing a program for causing a computer to (Nagata: “The disclosure relates to a technique for publishing variables managed in an industrial control device to an external machine.” Paragraph 0002; “In order to publish the variables to the external machine, the controller needs to extract data necessary for accessing the variables (e.g., the variables, instances, etc.) in a memory. Since a portion of the storage area of the memory is used by the control program of the driving machine, the free capacity of the memory is limited. Therefore, when there are a large number of public variables, the controller may not be able to publish all the public variables.” Paragraph 0006; “A non-transitory computer-readable recording medium storing a program executed by a control device of a driving machine, wherein the program causes the control device to” claim 8)
collect data on an industrial machine controlled by a control device, based on a sharable public variable from among a plurality of variables of the industrial machine. (Nagata: see the variables 111 in memory 106 as illustrated in figure 1; “Based on receipt of an order to execute the control program 112, the program execution section 103 extracts in the memory 106 various data required for executing the control program 112, and controls the driving machine 200 in accordance with the control program 112. In this way, the memory 106 functions as a working memory and temporarily stores therein the various data required for executing the control program 112.” Paragraph 0042; “Regarding variables (hereinafter also referred to as “public variables”) permitted to be published to the external machine 300 among the variables 111, as long as the free capacity of the memory 106 does not fall below a predetermined threshold, the address managing section 156 adds a logical address of each of the public variables to the address information 113 in accordance with the order of the publishing priority levels determined by the determining section 154” paragraph 0045; “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)

Claim 15:
The cited prior art describes the data collection system according to claim 3, 
wherein the collection setting indicates a start condition of data collection, and (Nagata: “The determining section determines publishing priority levels of the variables comprised in the control program to the external machine in accordance with a predetermined rule.” Paragraph 0007; “determining publishing priority levels of variables comprised in the control program to the external machine in accordance with a predetermined rule” paragraph 0013; “According to the disclosure, the designer can set the publishing priority levels according to the naming rule of the variables, so it is possible to save time for setting the priority level for each of the variables.” Paragraph 0026; “In another aspect, in the setting screen 401, a pull-down menu is displayed side by side with each of the variables, and the designer sets the publishing priority level by selecting one selection item from selection items included in each of the pull-down menus. As an example, the selection items include a high priority item, an intermediate priority item, and a low priority item. The variable set with the high priority item is published more preferentially than other variables. The variable set with the intermediate priority item is preferentially published after the variable set with the high priority item. The variable set with the low priority item is preferentially published after the variable set with the intermediate priority item.” Paragraph 0090)
wherein the circuitry is configured to start collection of the data based on the start condition indicated by the collection setting. (Nagata: “With respect to one or more public variables that are permitted to be published to the external machine among the variables included in the control program, the address managing section adds a logical address of each of the one or more public variables to the address information in order of the publishing priority levels as long as the free capacity does not fall below a predetermined threshold.” Paragraph 0007; “The controller 100 sorts the variables 111 included in the control program 112 in order of the priority levels that are set. As a result, the OPC-UA server 150 can preferentially publish a variable with a high publishing priority level set by the designer over other variables.” Paragraph 0091)

Claim 16:
The cited prior art describes the data collection system according to claim 4, 
wherein the collection setting indicates a start condition of data collection, and (Nagata: “The determining section determines publishing priority levels of the variables comprised in the control program to the external machine in accordance with a predetermined rule.” Paragraph 0007; “determining publishing priority levels of variables comprised in the control program to the external machine in accordance with a predetermined rule” paragraph 0013; “According to the disclosure, the designer can set the publishing priority levels according to the naming rule of the variables, so it is possible to save time for setting the priority level for each of the variables.” Paragraph 0026; “In another aspect, in the setting screen 401, a pull-down menu is displayed side by side with each of the variables, and the designer sets the publishing priority level by selecting one selection item from selection items included in each of the pull-down menus. As an example, the selection items include a high priority item, an intermediate priority item, and a low priority item. The variable set with the high priority item is published more preferentially than other variables. The variable set with the intermediate priority item is preferentially published after the variable set with the high priority item. The variable set with the low priority item is preferentially published after the variable set with the intermediate priority item.” Paragraph 0090)
wherein the circuitry is configured to start collection of the data based on the start condition indicated by the collection setting. (Nagata: “With respect to one or more public variables that are permitted to be published to the external machine among the variables included in the control program, the address managing section adds a logical address of each of the one or more public variables to the address information in order of the publishing priority levels as long as the free capacity does not fall below a predetermined threshold.” Paragraph 0007; “The controller 100 sorts the variables 111 included in the control program 112 in order of the priority levels that are set. As a result, the OPC-UA server 150 can preferentially publish a variable with a high publishing priority level set by the designer over other variables.” Paragraph 0091)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0163171 (Nagata) in view of U.S. Patent Application Publication No. 2008/0125877 (Miller).


Claim 4:

The cited prior art describes the data collection system according to claim 2, 
wherein the collection setting indicates a collection frequency of the data, and (Miller: see the update rate 142 as illustrated in figures 6, 7; “In some cases, and as shown in FIG. 7, the process data may be collected in a block 142 in accordance with an update rate and/or update basis, either of which may be user-specified. The block 142 may also implement a data storage step involving the data buffer 116. Eventually, the collected process data is logged or stored in the database 108 during implementation of a block 144.” Paragraph 0078)
wherein the circuitry is configured to collect the data based on the collection frequency indicated by the collection setting. (Miller: see the collect and store process data in accordance with update rate 142 as illustrated in figures 6, 7; “In some cases, and as shown in FIG. 7, the process data may be collected in a block 142 in accordance with an update rate and/or update basis, either of which may be user-specified. The block 142 may also implement a data storage step involving the data buffer 116. Eventually, the collected process data is logged or stored in the database 108 during implementation of a block 144.” Paragraph 0078)
One of ordinary skill in the art would have recognized that applying the known technique of Nagata, namely, a control device for publishing public variables, with the known techniques of Miller, namely, a process data collection system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Nagata to collect and publish process variables with the teachings of Miller to collect and manage process variables 

Claim 14:
Nagata does not explicitly describe a collection frequency as described below.  However, Miller teaches the collection frequency as described below.
The cited prior art describes the data collection system according to claim 3, 
wherein the collection setting indicates a collection frequency of the data, and (Miller: see the update rate 142 as illustrated in figures 6, 7; “In some cases, and as shown in FIG. 7, the process data may be collected in a block 142 in accordance with an update rate and/or update basis, either of which may be user-specified. The block 142 may also implement a data storage step involving the data buffer 116. Eventually, the collected process data is logged or stored in the database 108 during implementation of a block 144.” Paragraph 0078)
wherein the circuitry is configured to collect the data based on the collection frequency indicated by the collection setting. (Miller: see the collect and store process data in accordance with update rate 142 as illustrated in figures 6, 7; “In some cases, and as shown in FIG. 7, the process data may be collected in a block 142 in accordance with an update rate and/or update basis, either of which may be user-specified. The block 142 may also implement a data storage step involving the data buffer 116. Eventually, the collected process data is logged or stored in the database 108 during implementation of a block 144.” Paragraph 0078)
.


Claims 6, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0163171 (Nagata) in view of U.S. Patent Application Publication No. 2012/0065748 (Nixon).


Claim 6:
Nagata does not explicitly describe control as described below.  However, Nixon teaches the control as described below.
The cited prior art describes the data collection system according to claim 1, 
wherein the control device is configured (Nixon: see the controller 116 as illustrated in figure 2)
to acquire a value of the public variable from the industrial machine to record the acquired value in a second storage, and (Nixon: “In these examples, the sensors 210a-210b, the I/O cards 212a-212b, the I/O data acquisition module 214, and/or the controller 116 may store, transmit, and/or receive the digital samples based on, for example, electronic device description files that describe definitions of process control variables, sampling frequenc(ies) of the process control variable(s), and/or standard and/or special methods to access the process control variables.” Paragraph 0037; “The control loop 202 includes an input signal processor or function block (AI) 220, a proportional-integral-derivative control action calculator or function block (PID) 222, and an output signal generator or function block (AO) 224. The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process. To transmit the data via the communication bus 118, the example I/O data acquisition module 214 receives signals from the sensors 210a and 210b and samples the signals to generate data representative of the signals. The I/O data acquisition module 214 may then transmit the data to the controller 116.” Paragraph 0034; Nagata: “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)
to control the industrial machine based on the value of the public variable, and (Nixon: “The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process.” Paragraph 0034; “A control algorithm and/or a routine within the control loop 202 receives the input data from the AI 220, processes the input data using the PID 222, and generates output data via the AO 224. A single control loop cycle may include a plurality of routines and/or control algorithms. In other examples the control loop 202 may include other types of AIs, PIDs, and/or AOs. Furthermore, other examples may include multiple AIs 220, PIDs 222, and/or AOs 224.” Paragraph 0036)
wherein the circuitry is configured to collect the data based on the value of the public variable recorded in the second storage of the control device. (Nixon: “Some post-processing applications (e.g., the post-processor 402) may require relatively large amounts of data. To obtain process control data via a process control communication bus (e.g., the communication bus 108), the post-processor 402 may request the data from a source of the process control data (e.g., a sensor, a controller) and/or may receive the data as the source of the data transmits the data via the communication bus 108.” Paragraph 0055; “On the other hand, if the one or more specified events and/or conditions have occurred (block 612) or if an authorized request for samples has been received (block 614), the example processor 306 transmits the data samples to a process control application (e.g., via the network interface 310) (block 616). For example, the port controller 312 may open a port for transfer to a particular port on the receiving process control application, and/or the processor 306 broadcasts the data via the network interface 310 when the data structure has reached a threshold size.” Paragraph 0069)
One of ordinary skill in the art would have recognized that applying the known technique of Nagata, namely, a control device for publishing public variables, with the known techniques of Nixon, namely, a process data collection system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Nagata to collect and publish process variables with the teachings of Nixon to collect process variables and control devices based on the same would have been recognized by those of ordinary skill in the art as resulting in an improved data collection system (i.e., collecting and publishing process variables and controlling devices based on the same in a control system of Nagata based on the teachings of collecting process variables for control purposes in Nixon).

Claim 17:
Nagata does not explicitly describe control as described below.  However, Nixon teaches the control as described below.
The cited prior art describes the data collection system according to claim 2, 
wherein the control device is configured (Nixon: see the controller 116 as illustrated in figure 2)
to acquire a value of the public variable from the industrial machine to record the acquired value in a second storage, and (Nixon: “In these examples, the sensors 210a-210b, the I/O cards 212a-212b, the I/O data acquisition module 214, and/or the controller 116 may store, transmit, and/or receive the digital samples based on, for example, electronic device description files that describe definitions of process control variables, sampling frequenc(ies) of the process control variable(s), and/or standard and/or special methods to access the process control variables.” Paragraph 0037; “The control loop 202 includes an input signal processor or function block (AI) 220, a proportional-integral-derivative control action calculator or function block (PID) 222, and an output signal generator or function block (AO) 224. The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process. To transmit the data via the communication bus 118, the example I/O data acquisition module 214 receives signals from the sensors 210a and 210b and samples the signals to generate data representative of the signals. The I/O data acquisition module 214 may then transmit the data to the controller 116.” Paragraph 0034; Nagata: “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)
to control the industrial machine based on the value of the public variable, and (Nixon: “The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process.” Paragraph 0034; “A control algorithm and/or a routine within the control loop 202 receives the input data from the AI 220, processes the input data using the PID 222, and generates output data via the AO 224. A single control loop cycle may include a plurality of routines and/or control algorithms. In other examples the control loop 202 may include other types of AIs, PIDs, and/or AOs. Furthermore, other examples may include multiple AIs 220, PIDs 222, and/or AOs 224.” Paragraph 0036)
wherein the circuitry is configured to collect the data based on the value of the public variable recorded in the second storage of the control device. (Nixon: “Some post-processing applications (e.g., the post-processor 402) may require relatively large amounts of data. To obtain process control data via a process control communication bus (e.g., the communication bus 108), the post-processor 402 may request the data from a source of the process control data (e.g., a sensor, a controller) and/or may receive the data as the source of the data transmits the data via the communication bus 108.” Paragraph 0055; “On the other hand, if the one or more specified events and/or conditions have occurred (block 612) or if an authorized request for samples has been received (block 614), the example processor 306 transmits the data samples to a process control application (e.g., via the network interface 310) (block 616). For example, the port controller 312 may open a port for transfer to a particular port on the receiving process control application, and/or the processor 306 broadcasts the data via the network interface 310 when the data structure has reached a threshold size.” Paragraph 0069)
Nagata and Nixon are combinable for the same rationale as set forth above with respect to claim 6.

Claim 18:
Nagata does not explicitly describe control as described below.  However, Nixon teaches the control as described below.
The cited prior art describes the data collection system according to claim 3, 
wherein the control device is configured (Nixon: see the controller 116 as illustrated in figure 2)
to acquire a value of the public variable from the industrial machine to record the acquired value in a second storage, and (Nixon: “In these examples, the sensors 210a-210b, the I/O cards 212a-212b, the I/O data acquisition module 214, and/or the controller 116 may store, transmit, and/or receive the digital samples based on, for example, electronic device description files that describe definitions of process control variables, sampling frequenc(ies) of the process control variable(s), and/or standard and/or special methods to access the process control variables.” Paragraph 0037; “The control loop 202 includes an input signal processor or function block (AI) 220, a proportional-integral-derivative control action calculator or function block (PID) 222, and an output signal generator or function block (AO) 224. The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process. To transmit the data via the communication bus 118, the example I/O data acquisition module 214 receives signals from the sensors 210a and 210b and samples the signals to generate data representative of the signals. The I/O data acquisition module 214 may then transmit the data to the controller 116.” Paragraph 0034; Nagata: “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)
to control the industrial machine based on the value of the public variable, and (Nixon: “The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process.” Paragraph 0034; “A control algorithm and/or a routine within the control loop 202 receives the input data from the AI 220, processes the input data using the PID 222, and generates output data via the AO 224. A single control loop cycle may include a plurality of routines and/or control algorithms. In other examples the control loop 202 may include other types of AIs, PIDs, and/or AOs. Furthermore, other examples may include multiple AIs 220, PIDs 222, and/or AOs 224.” Paragraph 0036)
wherein the circuitry is configured to collect the data based on the value of the public variable recorded in the second storage of the control device. (Nixon: “Some post-processing applications (e.g., the post-processor 402) may require relatively large amounts of data. To obtain process control data via a process control communication bus (e.g., the communication bus 108), the post-processor 402 may request the data from a source of the process control data (e.g., a sensor, a controller) and/or may receive the data as the source of the data transmits the data via the communication bus 108.” Paragraph 0055; “On the other hand, if the one or more specified events and/or conditions have occurred (block 612) or if an authorized request for samples has been received (block 614), the example processor 306 transmits the data samples to a process control application (e.g., via the network interface 310) (block 616). For example, the port controller 312 may open a port for transfer to a particular port on the receiving process control application, and/or the processor 306 broadcasts the data via the network interface 310 when the data structure has reached a threshold size.” Paragraph 0069)
Nagata and Nixon are combinable for the same rationale as set forth above with respect to claim 6.

Claim 20:
Nagata does not explicitly describe control as described below.  However, Nixon teaches the control as described below.
The cited prior art describes the data collection system according to claim 5, 
wherein the control device is configured (Nixon: see the controller 116 as illustrated in figure 2)
to acquire a value of the public variable from the industrial machine to record the acquired value in a second storage, and (Nixon: “In these examples, the sensors 210a-210b, the I/O cards 212a-212b, the I/O data acquisition module 214, and/or the controller 116 may store, transmit, and/or receive the digital samples based on, for example, electronic device description files that describe definitions of process control variables, sampling frequenc(ies) of the process control variable(s), and/or standard and/or special methods to access the process control variables.” Paragraph 0037; “The control loop 202 includes an input signal processor or function block (AI) 220, a proportional-integral-derivative control action calculator or function block (PID) 222, and an output signal generator or function block (AO) 224. The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process. To transmit the data via the communication bus 118, the example I/O data acquisition module 214 receives signals from the sensors 210a and 210b and samples the signals to generate data representative of the signals. The I/O data acquisition module 214 may then transmit the data to the controller 116.” Paragraph 0034; Nagata: “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)
to control the industrial machine based on the value of the public variable, and (Nixon: “The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process.” Paragraph 0034; “A control algorithm and/or a routine within the control loop 202 receives the input data from the AI 220, processes the input data using the PID 222, and generates output data via the AO 224. A single control loop cycle may include a plurality of routines and/or control algorithms. In other examples the control loop 202 may include other types of AIs, PIDs, and/or AOs. Furthermore, other examples may include multiple AIs 220, PIDs 222, and/or AOs 224.” Paragraph 0036)
wherein the circuitry is configured to collect the data based on the value of the public variable recorded in the second storage of the control device. (Nixon: “Some post-processing applications (e.g., the post-processor 402) may require relatively large amounts of data. To obtain process control data via a process control communication bus (e.g., the communication bus 108), the post-processor 402 may request the data from a source of the process control data (e.g., a sensor, a controller) and/or may receive the data as the source of the data transmits the data via the communication bus 108.” Paragraph 0055; “On the other hand, if the one or more specified events and/or conditions have occurred (block 612) or if an authorized request for samples has been received (block 614), the example processor 306 transmits the data samples to a process control application (e.g., via the network interface 310) (block 616). For example, the port controller 312 may open a port for transfer to a particular port on the receiving process control application, and/or the processor 306 broadcasts the data via the network interface 310 when the data structure has reached a threshold size.” Paragraph 0069)
Nagata and Nixon are combinable for the same rationale as set forth above with respect to claim 6.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0163171 (Nagata) in view of U.S. Patent Application Publication No. 2012/0065748 (Nixon) and further in view of U.S. Patent Application Publication No. 2008/0125877 (Miller).


Claim 7:
Nagata and Nixon dos not explicitly describe a third storage as described below.  However, Miller teaches the third storage as described below.
The cited prior art describes the data collection system according to claim 6, wherein the circuitry is configured to: 
copy the value of the public variable recorded in the second storage which is part of the control device to a third storage, and (see the collection data in Nagata and the backup of collected data in Miller; Miller: “In some cases, the backup routine 146 may be automatically implemented in connection with the purge routine 148, and vice versa. For instance, initiation of the purge routine 148 may cause the data capture application 106 to facilitate a backup to the external media 110. In the exemplary embodiment shown in FIG. 5, the backup interface 118 may be directed by the data capture interface module 114 to retrieve data from the database 108 and pass the retrieved data to the external media 110.” Paragraph 0081; (Nagata: see the variables 111 in memory 106 as illustrated in figure 1; “Based on receipt of an order to execute the control program 112, the program execution section 103 extracts in the memory 106 various data required for executing the control program 112, and controls the driving machine 200 in accordance with the control program 112. In this way, the memory 106 functions as a working memory and temporarily stores therein the various data required for executing the control program 112.” Paragraph 0042; “Regarding variables (hereinafter also referred to as “public variables”) permitted to be published to the external machine 300 among the variables 111, as long as the free capacity of the memory 106 does not fall below a predetermined threshold, the address managing section 156 adds a logical address of each of the public variables to the address information 113 in accordance with the order of the publishing priority levels determined by the determining section 154” paragraph 0045)
collect the data based on the value of the public variable copied to the third storage. (Miller: “In some cases, the backup routine 146 may be automatically implemented in connection with the purge routine 148, and vice versa. For instance, initiation of the purge routine 148 may cause the data capture application 106 to facilitate a backup to the external media 110. In the exemplary embodiment shown in FIG. 5, the backup interface 118 may be directed by the data capture interface module 114 to retrieve data from the database 108 and pass the retrieved data to the external media 110.” Paragraph 0081)
One of ordinary skill in the art would have recognized that applying the known technique of Nagata, namely, a control device for publishing public variables, and the known techniques of Nixon, namely, a process data collection system, with the known techniques of Miller, namely, a .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0163171 (Nagata) in view of U.S. Patent Application Publication No. 2016/0274552 (Strohmenger).


Claim 8:
Nagata does not explicitly describe control as described below.  However, Strohmenger teaches the control as described below.
The cited prior art describes the data collection system according to claim 1, wherein the circuitry is configured to transmit to the control device an operation command relating to the industrial machine, based on the data. (Strohmenger: “In some implementations, the industrial controller 102 also can receive analytics results from an analytics component (e.g., cloud-based analytics component, not shown in FIG. 1) that can perform analytics on the collected data, wherein the industrial controller 102 can perform operations and control the industrial automation system(s) 106, based at least in part on the analytics results and/or associated (e.g., corresponding), notifications, instructions, or recommendations (e.g., notifications, instructions, or recommendations generated by the analytics component based at least in part on the analytics results), as more fully described herein.” Paragraph 0041; “At 1404, operation of the industrial automation system can be controlled via cloud-based control (e.g., using a cloud-based industrial controller) on the cloud platform, based at least in part on the results of an analysis of the set of industrial-automation-system-related data. The cloud-based industrial controller can access the cloud-based data store and can receive (e.g., collect, obtain, etc.) the set of industrial-automation-system-related data from the cloud-based data store. The cloud-based industrial controller can analyze the set of industrial-automation-system-related data to generate analysis results. The cloud-based industrial controller can determine respective control instructions for respective industrial devices or assets of the industrial automation system based at least in part on the analysis results, in accordance with a defined control algorithm. The cloud-based industrial controller can communicate the respective control instructions to the respective industrial devices or other assets via one or more cloud gateway components. The respective industrial devices or other assets of the industrial automation system can perform operations in accordance with the respective control instructions.” Paragraph 0163)
One of ordinary skill in the art would have recognized that applying the known technique of Nagata, namely, a control device for publishing public variables, with the known techniques .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0163171 (Nagata) in view of U.S. Patent Application Publication No. 2008/0125877 (Miller) and further in view of U.S. Patent Application Publication No. 2012/0065748 (Nixon).


Claim 19:
Nagata and Miller do not explicitly describe control as described below.  However, Nixon teaches the control as described below.
The cited prior art describes the data collection system according to claim 4, 
wherein the control device is configured  (Nixon: see the controller 116 as illustrated in figure 2)
to acquire a value of the public variable from the industrial machine to record the acquired value in a second storage, and (Nixon: “In these examples, the sensors 210a-210b, the I/O cards 212a-212b, the I/O data acquisition module 214, and/or the controller 116 may store, transmit, and/or receive the digital samples based on, for example, electronic device description files that describe definitions of process control variables, sampling frequenc(ies) of the process control variable(s), and/or standard and/or special methods to access the process control variables.” Paragraph 0037; “The control loop 202 includes an input signal processor or function block (AI) 220, a proportional-integral-derivative control action calculator or function block (PID) 222, and an output signal generator or function block (AO) 224. The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process. To transmit the data via the communication bus 118, the example I/O data acquisition module 214 receives signals from the sensors 210a and 210b and samples the signals to generate data representative of the signals. The I/O data acquisition module 214 may then transmit the data to the controller 116.” Paragraph 0034; Nagata: “FIG. 2 shows a setting screen 401 of the public variable. The designer can set, on the setting screen 401, attributes regarding each variable defined in the control program 112. The settable attributes include, for example, variable name, variable type, variable initial value, and publication attribute with respect to the OPC-UA clients 350. The publication attribute may be set to any of “public only,” “input,” “output,” and “nonpublic.” A variable set to “public only,” “input” or “output” is public to the OPC-UA clients 350, and a variable set to “nonpublic” is not public to the OPC-UA clients 350.” paragraph 0055; “The driving machine 200 includes various industrial machines for automating a production process. As an example, the driving machine 200 includes, a robot controller 200A controlling an arm robot 201A, or a servo driver 200B controlling a servomotor 201B, or a visual sensor 200C for photographing a workpiece, or other machine used in the production process, or the like.” Paragraph 0036)
to control the industrial machine based on the value of the public variable, and (Nixon: “The AI 220, the PID 222, and/or the AO 224 may use data generated by the I/O data acquisition module 214 to control a process.” Paragraph 0034; “A control algorithm and/or a routine within the control loop 202 receives the input data from the AI 220, processes the input data using the PID 222, and generates output data via the AO 224. A single control loop cycle may include a plurality of routines and/or control algorithms. In other examples the control loop 202 may include other types of AIs, PIDs, and/or AOs. Furthermore, other examples may include multiple AIs 220, PIDs 222, and/or AOs 224.” Paragraph 0036)
wherein the circuitry is configured to collect the data based on the value of the public variable recorded in the second storage of the control device. (Nixon: “Some post-processing applications (e.g., the post-processor 402) may require relatively large amounts of data. To obtain process control data via a process control communication bus (e.g., the communication bus 108), the post-processor 402 may request the data from a source of the process control data (e.g., a sensor, a controller) and/or may receive the data as the source of the data transmits the data via the communication bus 108.” Paragraph 0055; “On the other hand, if the one or more specified events and/or conditions have occurred (block 612) or if an authorized request for samples has been received (block 614), the example processor 306 transmits the data samples to a process control application (e.g., via the network interface 310) (block 616). For example, the port controller 312 may open a port for transfer to a particular port on the receiving process control application, and/or the processor 306 broadcasts the data via the network interface 310 when the data structure has reached a threshold size.” Paragraph 0069)
One of ordinary skill in the art would have recognized that applying the known technique of Nagata, namely, a control device for publishing public variables, and the known techniques of Miller, namely, a process data collection system, with the known techniques of Nixon, namely, a process data collection system would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Nagata to collect and publish process variables and the teachings of Miller to collect and manage process variables with the teachings of Nixon to collect process variables and control devices based on the same would have been recognized by those of ordinary skill in the art as resulting in an improved data collection system (i.e., collecting and publishing process variables and controlling devices based on the same in a control system of Nagata based on the teachings of collecting process variables for control purposes in Nixon and the teachings of collecting process variables based on various parameters in Miller).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.